Citation Nr: 1302468	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 7, 2009, to include consideration of total disability due to individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from April 7, 2009, forward.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted the Veteran's claim for service connection of his PTSD and assigned a rating of 30 percent effective July 2, 2007.  The Veteran appealed for a higher rating.  A Decision Review Officer (DRO) at the RO reviewed the Veteran's claim, and granted an increased rating of 50 percent, effective April 7, 2009, the date of receipt of the Veteran's Notice of Disagreement (NOD) regarding the June 2008 rating decision.  The Veteran, however, has expressed continued disagreement with the disability ratings assigned.  See AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

During the pendency of this claim, the Veteran was granted a total disability rating due to individual unemployability (TDIU) in a September 2011 rating decision, also effective April 7, 2009.  The Veteran has not appealed the effective date, however, to the extent the Veteran's pending claim for a higher disability rating includes a claim for TDIU, the Board will also consider entitlement to TDIU for the period prior to April 7, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since July 2, 2007, the Veteran's PTSD is manifested by symptoms causing social and occupational impairment with reduced reliability and productivity, in approximate balance with symptoms indicating social and occupational impairment with deficiencies in most areas, such as mood, work, family relations, and social relations.

2.  Since July 2, 2007, the Veteran's PTSD has not been manifested by symptoms causing total occupational and social impairment.

3.  The Veteran's service-connected PTSD precludes him from securing and maintaining substantially gainful employment, effective from March 13, 2009 to April 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not higher, for PTSD for the period prior to April 7, 2009, (i.e., from July 2, 2007, to April 6, 2009) have been met.  38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an evaluation in excess of 70 percent for PTSD for the period since April 7, 2009, have not been met.  Id.  

3.  The criteria for a total disability rating based on unemployability due to service-connected PTSD has been met for the period from March 13, 2009, to April 6, 2009. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A service connection claim consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See Dingess/Hartman, 19 Vet. App. at 486. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for PTSD was granted, VA's notice obligation with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed December 19, 2007, September 3, 2009, and August 3, 2010 (to include for a TDIU).

VA also has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  In this case, the Veteran's STRs and post-service medical records have been obtained and associated with the file.  He has also been afforded three VA examinations, in February 2008, June 2008, and August 2010.  The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for a higher initial disability rating and TDIU.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board will address the claim on the merits.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2012).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran's rating is currently staged, however, the Board does not find that there to be a material difference in the Veteran's symptoms between the periods, as discussed more fully below, and thus a uniform rating is warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130 (2012). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2012). 

As noted above, the Veteran is seeking an increased initial rating for PTSD, which has been evaluated as 30 percent disabling prior to April 7, 2009, and 50 percent disabling since April 7, 2009.  

The Veteran underwent a private psychological evaluation in August 2007.  He said he and his wife get along well because she understands "the way he is."  He said he felt closer with his children when they were growing up, and he does have a relationship with them now, but does not see them very often.  He was appropriately dressed and oriented to person, place, and time.  He denied memory problems, hallucinations, and suicidal or homicidal ideations.  Out of a scale of ten, the Veteran estimated his depression is a seven, and his anxiety a nine, both on a daily basis.  

He complained of difficulty concentrating, especially at work.  He must reread things to fully understand them.  He also has difficulty maintaining his train of thought if he is interrupted while speaking.

His wife described his frequent nightmares, and that he yells and flails about when he has them.  He described difficulty going to sleep, and that he often just lies in bed with his mind racing.  He said he is always aware of his surroundings, and that he is extremely anxious at times.  He experiences frequent flashbacks.  Although asserting that he tries to be in control of his emotions so that people do not see his reactions, he also attested to having angry outbursts for no reason.  He thought that his constant recollections of Vietnam put him on edge, which then causes him to be easily agitated.  He said he tries to maintain his composure with his family.

The Veteran does not like going out, and estimated that he and his wife go out about once a year.  The Veteran avoids social functions.  He has one friend that he sees a few times a year.  See VVFAC dated August 6, 2007.  

At the February 2008 VA examination, the Veteran explained that he does not do anything, other than work, and that he puts off other things that need to be done.  He said he has no friends or hobbies, and that his sleep is disturbed by nightmares.  When he dreams of Vietnam, he has to get out of bed.  He said that he has had nightmares since returning from service, and that they have increased in number in recent years.  Memories of Vietnam come to him all the time.  

His children annoyed him when they lived at home, although he feels they have a good relationship now that they are adults.  He has some contact with them.  The Veteran said he thought he and his wife had a good marriage.  Otherwise, he said he feels intolerant.  He avoids Asian foods, war movies, and hunting.  He feels isolated, and said that he and his wife rarely go out together.  He said he used to go out with a friend for a beer after work, but has not been doing that more recently.  He helps around the house.  

The Veteran drinks one to three beers two or three times a week, at home.  He denied any assaultive behavior, however, in the past he would punch the wall when upset.  

During the February 2008 examination, the Veteran did not appear to have any impairment in thought processes or communication.  He denied having suicidal or homicidal ideations as well as hallucinations, and the examiner did not observe any signs suggesting the Veteran was delusional.  He maintained good eye contact with the examiner.  He was dressed appropriately, and did not appear to have any problems with personal hygiene.  The Veteran was oriented to person, place, and time.  He did not exhibit memory problems; however, the examiner opined that his ability to concentrate may be somewhat impaired.  He did not appear to have troubles with impulse control.

The examiner did not find the Veteran to have experienced any panic attacks.  The Veteran did describe that he experiences anxiety, nervousness, and loss of appetite prior to entering new situations.  He also said he finds his mind wandering during such situations.  He said he feels depressed four to five times a week.  He thinks of Vietnam or the war in Iraq every day, which makes him feel uneasy.  He often dwells on thoughts of past events, which causes him to lose touch with the present and the activities going on around him, as well as to feel less energetic and less willing to accomplish any tasks.

The February 2008 VA examiner did not find the Veteran to have PTSD, and listed "adjustment disorder with depressed mood" as the only Axis I disorder, which he indicated had been previously diagnosed.  See VA examination dated February 1, 2008.

The Veteran's wife submitted a statement in response to the February 2008 VA examination, specifically the VA examiner's statement regarding her marriage.  She agreed their marriage has lasted since 1971, however, that does not provide a complete picture of their life.  She said that her husband has frequent uncontrollable bursts of anger.  He would throw food, kick the doors and walls, and unfairly punish the children.  She cannot reason with him during these outbursts, and has learned to leave him alone.  When their daughter joined the military, he was inconsolable, and he blamed his wife for allowing it to happen.  He tormented her for years regarding that.  She said they have no social life, and he only attends obligatory social functions, such as family events.  He has frequent nightmares that cause him to yell in his sleep and thrash around the bed.  He avoids hiking in the woods and any type of Asian food.  He is very jumpy and vigilant.  See Wife's statement dated April 10, 2008.

At the June 2008 VA examination, it was again noted the Veteran has been married since 1971.  He has a good relationship with his wife and children, however, he said that he and his wife do not go out much, and when they make plans he generally backs out at the last minute.  He prefers to be home, by himself.  He does not like being around people.  He used to enjoy going out for beers, but does not do that anymore.

The Veteran said that he thinks about a friend that was killed in Vietnam every day, and about Vietnam in general a lot of the time.  He avoids walking near the forest or the trees, and avoids eating in Asian restaurants.  He said he is having difficulty controlling his anxiety.  He complained of sleep troubles and a lack of motivation.  

During the June 2008 VA examination, the Veteran made good eye contact, and his speech was logical and goal-directed.  Cognition and judgment appears good.  He was oriented to person, place, and time.  However, he was not able to spell "world" backwards, and had some difficulty with backward serial 7's.  See VA examination dated June 5, 2008.

VA treatment records show the Veteran complaining of trouble getting to sleep and staying asleep, which he had not previously treated.  He did not want to take medication for this problem, but he was prescribed medication for depression that would also help with sleeplessness.  He also reported irritability, anger, and impulse buying.  He had a flat affect and appeared jittery, but he was oriented to person, place, and time, and responded to questions appropriately.  He declined PTSD treatment through the VA hospital.  See VA treatment dated December 31, 2008.

The Veteran had a private psychological evaluation in June 2009.  He was noted to be very anxious, on a constant basis, and somewhat depressed, and that he has daily troubles due to his PTSD.  When discussing work, he said that his coworkers and supervisors are incompetent and that he was the only person who cared about getting a job done.  Consequently, he was extremely irritable and demanding of his coworkers, to the point that some of them would leave a job site rather than deal with him.  He explained that he had such a hard time working with them because when he was in Vietnam, he and his patrol mates worked together as a team.  He felt the people he worked with made too many excuses and wanted him to feel sorry for them.  He said he does not know if he was the one with the problem, or his coworkers, but that he was feeling less anxious since retiring, which he was asked to do because his irritability prevented him from getting along with people most of the time.  He has very high standards for people, expecting nothing less than stellar work.  

He complained of sleep difficulties, and when he does sleep, his wife says he thrashes and flails in the bed.  He has flashbacks and nightmares frequently about Vietnam.  He thinks of Vietnam "almost relentlessly" and tries to push the thoughts out of his mind.

He said he has angry outbursts that he can sometimes control, and that he often snaps at his family members.  His wife indicated they had learned to give him a wide berth during these situations.  

The Veteran only trusts his family and his private therapist.  If someone breaks his trust, he can never talk to that person again.  He said that he has no close friends, however, he does have one friend that he sees occasionally for golf or drinks.  He has a hard time expressing loving feelings towards his family, and he rarely goes out with his wife.  He said that he must be aware of his surroundings at all times, and going out leads to unfamiliar situations and people that leave him anxious and nervous.  He is easily startled.  He agreed he liked staying home.  He wishes he could be invisible, so he tries very hard to appear to be normal.

He did not complain of memory problems, except for noting that he easily loses his train of thought, and if he is interrupted he forgets what he was going to say.  The examiner indicated she had seen the same thing about the Veteran.  See VVFAC dated June 1, 2009.

The Veteran again complained of insomnia in August 2009.  The depression medication did not help him sleep better or longer, however, his wife said he slept more restfully, with less "thrashing."  At this time, he showed no anxiety or depression.  He was encouraged to come to counseling at the VA hospital, but again declined.  See VA treatment dated August 4, 2009.  His sleep had not improved six months later, and he said he thought some of the problems come from his thinking too much.  He reported that he reduced his drinking, although did find that drinking helped him fall asleep.  The physician noted some anhedonia with the Veteran.  See VA treatment dated February 19, 2010.

At the August 2010 VA examination, for the purposes of reviewing the symptoms of his PTSD, the Veteran was pleasant and in no apparent distress during the examination.  He reported a close and loving relationship with his wife, children, and grandchildren.  He visits with his son once a month, and they occasionally go out for dinner.  He visits with his daughter four or five times a year, and the Veteran will participate in some of his grandson's school activities.  The Veteran said he and his wife enjoy going out to eat occasionally, and enjoyed a trip they took to Disney World in September 2009.  

The Veteran joined a golf club in April 2010 with a friend, and they play golf together about once a month.  He enjoys gardening with his wife, and he does help around the house by vacuuming, making the beds, and washing the dishes.  The Veteran attested that he has no problems with accomplishing activities of daily living, and he was neatly groomed and dressed.  He drinks three or four beers most days.

The Veteran has difficulty falling and staying asleep, and he has recurrent distressing dreams of Vietnam.  He complained of irritability and angry outbursts.  The Veteran indicated he believed his irritability contributes to his decreased social involvement, however, the examiner noted his daily three to four beers may contribute to both his irritability and sleeping problems.  He also opined that the Veteran's perfectionistic standards at work may have led to the friction he had with supervisors and co-workers.  The examiner observed the Veteran's ability to adapt appeared mildly effected by his symptoms, and he described the Veteran's PTSD symptoms as mild to moderate and occurring at various intervals, rather than constant or near-constant.  

During the examination, the Veteran did not exhibit any anger, anxiety, or depression, although he complained of these feelings.  He smiled at appropriate times, made good eye contact, and maintained a rapport with the examiner.  His affect was normal.  He was oriented to person, place, and time, and was able to do serial 7's.  Thought process and content was unremarkable, and his judgment and insight were good.  He did not display any inappropriate, obsessive, or ritualistic behavior.  No suicidal or homicidal thoughts.  His impulse control was good.  Memory was normal.  See VA examination dated August 30, 2010.

Finally, the Veteran was assigned a GAF score of 52 at his August 2007 private psychological examination, 70 at the February 2008 VA examination, 55 to 60 at the June 2008 VA examination, 39 at his June 2009 private psychological examination, and 57 at the August 2010 VA examination.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing to Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

Based on the foregoing, and in regard to the entire period under review, the Board finds that there is an approximate balance between the evidence regarding whether the Veteran is entitled to an initial disability rating of 50 or 70 percent.  The Veteran meets the criteria for a 50 percent rating, as he has shown occupational and social impairment with reduced reliability and productivity due to his symptoms, such as a difficulty in maintaining concentration as well as train of thought.  He has shown some minor impairments in cognition, when he had difficulty with serial 7's and spelling "world" backwards.  He does not sleep well.  He has a disinterest in any activity other than work, and he will agree to a social activity only to back out of participating.  An inability to clear his head of intrusive thoughts regarding Vietnam leads to decreased overall motivation.  New situations give him anxiety, cause his mind to wander, and cause a loss of appetite, which leads him to avoid them.  

At the same time, the evidence shows that his symptoms also meet the criteria for a 70 percent rating, because he has shown occupational and social impairment with deficiencies in mood, work, family and social relations.  Specifically, he described intense feelings of anxiety and depression on an almost daily basis.  Additionally, he and his wife consistently described his angry outbursts, during which he cannot be reasoned with, which are occasionally accompanied by violent behavior towards inanimate objects, and which he has said he cannot control.  At work, he viewed the other employees as incompetent, in comparison to the men that he was in Vietnam with, and he would get into arguments due to his irritability.  This reached a point where no one would work with him, and he was finally asked to retire.  He has extreme difficulty expressing loving feelings towards his family, his wife explaining that it is uncharacteristic of him to hug even his grandson.  He does not trust anyone but his wife, children, and his private mental health provider, and if someone does let him down, he can never trust them again.  This prevents him from establishing new relationships, and would also affect his ability to find and keep employment.  He feels isolated.  He is hypervigilant, and always aware of his surroundings.  Finally, he has been shown to have some anhedonia.  Accordingly, applying the doctrine of the benefit of the doubt, the Board finds the Veteran is entitled to a 70 percent disability rating for the entire period under review, that is, from the effective date of service connection, July, 2, 2007, to the present.  

Because the Board finds the Veteran entitled to an initial disability rating of 70 percent, the remaining issue is whether he is entitled to a rating in excess of 70 percent at any time during the pendency of this claim.

The Board finds the Veteran does not meet the criteria for a 100 percent rating because the evidence does not show that his symptoms render him totally occupationally and socially impaired, as set forth in DC 9411.  See 38 C.F.R. § 4.130.  There is no evidence that he has such symptoms as grossly impaired thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, or that he suffers from other comparable symptoms.  He has shown some concentration impairment, but this has not been shown to significantly affect his life.  He has always been oriented to time and place, and he has always maintained basic hygiene.  He was employed in the same job for many years, has been married over forty years, has maintained a good relationship with his wife and children, and recently enjoyed a trip to Disney World.  Thus, the Veteran is granted an initial rating of 70 percent, but no higher, for his PTSD.  

Extraschedular considerations

The Board has considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012). 

The determination of whether a veteran  is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms (such as his irritability, his inability to clear his mind of intrusive thoughts, his avoidance of new and unfamiliar situations, and his desire to be alone) are contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not indicate that his PTSD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012).  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms and functional limitations caused by the Veteran's PTSD are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Rice considerations

As discussed in the Introduction, the Veteran was granted total disability due to individual unemployability (TDIU) in a September 2011 rating decision, effective April 7, 2009.  This was the date of receipt of the Veteran's notice of disagreement (NOD) that asked for a higher rating, and indicated that his PTSD symptoms led to his forced retirement.  See NOD dated April 7, 2009.  Because TDIU has been granted, but not for the entire period under consideration, the Board will consider whether the Veteran is entitled to TDIU for the period prior to April 7, 2009 (i.e., from July 2, 2007, to April 6, 2009).

Where a veteran's schedular rating is less than total, as it is here, a total disability rating may nevertheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided certain requirements are met.  

Under 38 C.F.R. § 4.16(a), when the veteran has two or more service connected-disabilities, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012); see also 38 C.F.R. § 4.25 (2012).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Under 38 C.F.R. § 4.16(b), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), above, the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Veteran is service connected for PTSD, which was previously assigned a disability evaluation of 30 percent from July 2, 2007, to April 6, 2009, and 50 percent from April 7, 2009, forward; and, for the residuals of an injury to his left hand, assigned a disability evaluation of 10 percent.  Prior to this Board decision, the Veteran's two disabilities had a combined value of 40 percent prior to April 7, 2009, and 60 percent after April 7, 2009.  With this decision to increase the Veteran's disability evaluation for PTSD to 70 percent, the Veteran's combined evaluation for the entire period under review (i.e., from July 2, 2007, to the present) is now 70 percent.  See 38 C.F.R. § 4.25 (2012).  Thus, he qualifies for schedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(a).

The record reflects the Veteran had full time employment when he filed his claim for service connection of his PTSD in July 2007.  He had been a foreman in a flooring installation company since July 2002, and had worked in flooring consistently since 1970.  See VVFAC dated August 6, 2007.  His last day of employment was March 12, 2009.  See VA Form 21-4192 dated August 11, 2010.  In the last twelve months prior to retirement, he made over $40,000, thus, up until retirement, the Veteran was engaged in substantial gainful activity.  See id.; 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The evidence further shows the Veteran was asked to retire by his employer due to his PTSD symptoms, which prevented him from working well with others.  See VVFAC dated June 1, 2009.

Based on the foregoing, the Board finds that the Veteran's PTSD precludes substantial gainful activity, effective March 13, 2009, the first day after his retirement.  Because he was engaged in consistent, substantial gainful employment prior to that date, the Board does not find entitlement earlier than that day.  


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for the period from July 2, 2007, forward for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU for the period of March 13, 2009, to April 6, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


